Park, J.
It is unnecessary to consider whether the amendment would change the cause of action, provided it appeared that the two last counts were based upon transactions distinct from that set forth in the first count, for we are satisfied it appears on the record that they ¿11 count upon one transaction. It is true that the time alleged in-the first count differs from that set forth in the amendment, but the time is not material, and therefore no importance attaches to this circumstance. The record states that the court below allowed the two last counts to be added to the declaration by way of amendment to the first count, as different modes of alleging the cause of action set forth in that count. From this it appears that the court confined the amendment to the transaction described in the first count, and if so the case is clearly within the statute of amendments. The substantial charge in all these counts is that the plaintiff was a prostitute, and the counts differ only in the language used by the defendant in making the charge. This course is usually pursued in cases of this kind for purposes of safety, for it is necessary that the words spoken should have the same import as those alleged, and hence the practice of setting forth the charge in different counts, in different phraseology, in order to avoid a fatal variance between the proof and the declaration.
The remaining question is in regard to the admission of evidence that the defendant was a man of large property in order to enhance the damages.
This question is well settled in this state in accordance with the action of the court, and we have no disposition to adopt a different rule. Bennett v. Hyde, 6 Conn., 26 ; Case v. Marks, 20 Conn., 250.
There is no error in the judgment complained of, and no cause for a new trial.
In this opinion the other judges concurred.